Citation Nr: 1413049	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13 05-331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral breast disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral feet neuropathy, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In December 2013, the Veteran appeared for a video conference at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have verified service on the landmass or inland waterways of Vietnam, or otherwise duty or visitation during service.

2.  The Veteran's bilateral breast disability, manifested many years after service and has not been shown to be related to any event, injury, or disease incurred during active service.

3.  The Veteran's bilateral feet neuropathy manifested many years after service and has not been shown to be related to any event, injury, or disease incurred during active service.

4.  The Veteran had a left wrist disability prior to entrance into active service and the left wrist disability was noted on a medical examination report at the time of entrance into active service and there was an increase in disability of the Veteran's preexisting left wrist disability during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral breast disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4,116 (2013).

2.  The criteria for service connection for bilateral feet neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for aggravation of a left wrist disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a September 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the September 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA has made extensive attempts to confirm whether the Veteran was exposed to herbicides during claimed service in Vietnam, to include requesting information from the Personal Information Exchange System (PIES) and the Joint Services Records Research Center (JSRRC).  Therefore, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted identified, or remains outstanding, and the duty to assist requirement has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA has obtained an examination with respect to the Veteran claim of entitlement to service connection for a left wrist disability on June 2010.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  The Board finds that a VA examination is not necessary to determine whether a bilateral breast disability or bilateral feet neuropathy is related to his period of active service, because the requirements for providing an examination are not met.  VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, although the Veteran has presented competent medical evidence of a current diagnosis of a bilateral breast disability and bilateral feet neuropathy, the record is absent of an in-service diagnosis or reports of symptoms of the Veteran's conditions within one year after separation, or of relationship to service other than by exposure to herbicides, which has not been factually established and cannot be presumed.  Furthermore, the record is absent of any event, injury, or disease in service to which bilateral breast disability and bilateral feet neuropathy could be attributed.  Therefore, no medical opinion is warranted for this claim and the Board finds that no further action is necessary to meet the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for a bilateral breast disability and bilateral feet neuropathy, to include as secondary to herbicide exposure.  He also seeks service connection for a left wrist disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

To established service connection based on that presumption, the evidence must show manifestation of a presumptive disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Herbicide Exposure

The Veteran contends that he while serving on the USS Richmond K. Turner (DLG 20) off the coast of the Vietnam, he was exposed to herbicides from helicopters covered in herbicide dust and by going ashore aboard a Captain's gig.

The Veteran's personnel file indicates that he served aboard USS Richmond K. Turner (DLG 20) from October 1967 to December 1968.  Information from the Veteran's personnel file showed that from July 1968 to November 1968, the USS Richmond K. Turner was involved in operations in support of the Republic of Vietnam. 

The Board finds that preponderance of the evidence is against the Veteran's contention that he was exposed to herbicides during his active service as the evidence does not show that he had duty ashore in Vietnam or duty within the inland waterways of the Republic of Vietnam.

Service in the Republic of Vietnam, includes service in the waters offshore and service in other locations where the conditions of service involved duty or visitation to the Republic of Vietnam.  38 U.S.C.A. 1116(a)(1) (West 2002); 38 C.F.R. 3.307 (a)(6)(iii) (2013).  A Veteran must have actually been present on the landmass or inland waters of Vietnam at some point during service to be entitled to the presumption of herbicide exposure.  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, "blue water" service is expressly excluded since the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Those are considered to be part of the offshore waters of Vietnam, in part, because of their deep-water anchorage capabilities. The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage. 

The Veteran has asserted that he set foot in the Republic of Vietnam during his active service.  Specifically, he reports that he was a seaman on a Captain's gig that ferried officers to shore from the USS Richmond K. Hunt.  The Veteran has also submitted a lay statement from a service member that was the coxswain for the Captains gig and reported that the Veteran was a seaman on the gig that ferried officers to shore while the USS Richmond K. Hunt was docked in Da Nang Harbor in July 1968.

The Veteran has also submitted photocopies of a portion of a cruise book for the USS Richmond K. Turner that included pictures reportedly of the Veteran on a whaler ship.

The Board finds that the preponderance of the evidence is against the Veteran's assertion that he set foot in the Republic of Vietnam.  Deck logs from the USS Richmond K. Hunt, indicated that the ship operated in the waters of the Republic of Vietnam.  A July 7, 1968 deck log remark reported that the ship was anchored in Da Nang Harbor in 8 fathoms of water with a mud bottom.  However, there are no indications that any crewmembers went ashore or that a Captain's gig ferried officers ashore for briefings.  The Board finds that had if Captain's gig went ashore, that event would have been reported in the deck logs as other events concerning the ship were recorded such as helicopter take-offs and landings, the names of airmen rescued and brought aboard, and a visit from the commanding officer of another vessel.

The Veteran's cruise book also does not indicate whether the Veteran went ashore during active duty.  While the excerpts indicate that the ship was involved in various briefings in Da Nang, it makes no mention of crewmembers going ashore.  The photograph of the Veteran aboard a whaler ship is also inconclusive of the Veteran setting foot in or operating in the inland waterways of the Republic of Vietnam.

The Board assigns the deck logs more probative value than the Veteran's statements of going ashore and the lay statement provided by the Veteran's service member as the deck logs were created contemporaneously to the events in-service while the statements from the Veteran and the service member were submitted 30 years after the events occurred.

The Board notes that the Veteran's ship was involved in providing support off the coastal waters on Yankee Station in the northern Gulf of Tonkin.  The Board takes judicial notice of the fact that Yankee Station was a point in the Gulf of Tonkin off the coast of the Republic of Vietnam used by United States Navy aircraft carriers to launch air strikes during the Vietnam era.  Smith v. Derwinski, 1 Vet. App. 235 (1991) (citing Fed. R. Evid. 201(b) that courts may take judicial notice of facts not subject to reasonable dispute).  In that respect, service onboard a "blue water" naval vessel off the coast of Vietnam, such as the USS Richmond K. Hunt, is not sufficient to establish presumptive exposure to an herbicidal agent.  Hass v. Peake, 525 F.3d 1168 (2008).  

The Board finds that the preponderance of the evidence is against a finding that the Veteran set foot on Vietnam soil and the evidence does not show that he had service within the inland waterways of Vietnam while serving on a ship, or that his duties otherwise resulted in visitation to Vietnam.  The Board has reviewed the Veteran's service medical records and his personnel file that does not show the Veteran set foot in the Republic of Vietnam or was in the inland waterways of the Republic of Vietnam.  Therefore, the Board finds that the Veteran is not presumed to have been exposed to herbicides and is not entitled to consideration based on presumptive service connection.  

Bilateral Breast Disability

The Board has found that the Veteran may not be presumed to have been exposed to herbicides in the Republic of Vietnam or onboard the USS Richmond K. Hunt during service.  Therefore, the Veteran does not meet the presumptive criteria for service connection for a bilateral breast disability regarding herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, the Veteran may still qualify for service connection for a bilateral breast disability, if the disability was incurred in or was due to active service.  38 C.F.R. § 3.303(a) (2013). 

The Veteran's service medical records are absent of any complaints, findings, or diagnoses of a bilateral breast disability. 

On the Veteran's September 2009 claim, he indicated that his breast disability manifested in the year 2000.  An August 2000 private treatment record indicated that the Veteran had a lump in his left breast diagnosed as a gynecomastia.  In September 2000, the Veteran underwent a left subcutaneous mastectomy to remove a lump that was diagnosed as being benign.

In October 2009, the Veteran was diagnosed with a gynecomastia of the right breast.  In November 2009, the Veteran underwent a procedure to remove the lump located in the left breast which was found not to be a tumor.

The preponderance of the evidence is against the Veteran's claim of entitlement to service-connection for a bilateral breast disability.  The medical records and the Veteran's own statement concerning the onset of symptoms of the bilateral breast disorder, show that he did not experience symptoms of until 2000, some 32 years after separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 32 years after service, a factor that weighs against the Veteran's claim.  

Additionally, there is no competent medical evidence or opinion that the Veteran's bilateral breast disorder is related to the Veteran's service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral breast disorder and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Feet Neuropathy

The Board has found that the Veteran may not be presumed to have been exposed to herbicides in the Republic of Vietnam or onboard the USS Richmond K. Hunt during service.  Therefore, the Veteran does not meet the presumptive criteria for service connection for a bilateral feet neuropathy regarding herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, the Veteran may still qualify for service connection for bilateral feet neuropathy, if  the disability was incurred in or was due to active service.  38 C.F.R. § 3.303(a) (2013). 

The Veteran's service medical records are absent of any complaints, findings, or diagnoses of neuropathy of the lower extremities. 

On the Veteran's September 2009 claim, he indicated that his bilateral feet neuropathy began in the year 1995. 

An October 2009, private treatment record from Dr. Matthew M. Phelps, reported that the Veteran had bilateral neuropathy of his feet that was likely due to chemical exposure.  

An October 2010 private treatment record from Dr. Eric Geirke, reported that the Veteran had a axonal peripheral neuropathy that was confirmed by clinical examination by an EMG needle and nerve conduction examination.  Dr. Geirke opined that the VA listed "acute and subacute peripheral neuropathy" as one of the conditions associated with herbicide exposure and that on a more likely than not basis that herbicide exposure was a contributing cause of peripheral neuropathy.  

The Board finds that the medical opinion's from Dr. Phelps and Dr. Geirke lack meaningful probative value to the Veteran's claim of entitlement to service connection for bilateral feet neuropathy.  The evidence is against the Veteran's assertions that he served in inland waterways or set foot on the land mass of the Republic of Vietnam, where herbicide exposure may be presumed.  Thus, those opinions are based upon an inaccurate factual premise and do not establish entitlement to service connection.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the medical records and the Veteran's own statement concerning the onset of symptoms of the bilateral feet neuropathy, show that he did not experience symptoms of this condition until 1995, some 27 years after separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 27 years after service, a factor that weighs against the Veteran's claim.  

Therefore, that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral feet neuropathy.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has not ignored the Veteran's statements made in support of his claims.  The Veteran has provided statements that his bilateral feet neuropathy and bilateral breast disability are due to herbicide exposure from the Republic of Vietnam.  The Board finds that the Veteran is a layperson, and for the purpose of providing an etiological opinion, he is competent to report observable symptoms he experiences through his senses, such as pain or the loss of feeling in his feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between exposure to herbicides and the Veteran's bilateral feet neuropathy or his bilateral breast disability is of a medically complex nature.  The diagnosis and analysis requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his bilateral feet neuropathy or bilateral breast disability.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the claim for entitlement to service connection for a bilateral breast disability and bilateral feet neuropathy are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Wrist Disability

The Veteran's October 1966 entrance examination found a previously broken left wrist and he was found qualified for service.  As a left wrist disability was noted at the time the Veteran was examined, enrolled, and accepted for active service, the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2002).  Therefore, the Veteran's left wrist disability preexisted entrance to service.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Falzone v. Brown, 8 Vet. App. 398 (1995). Evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

The Veteran's left wrist disability was noted upon entrance to service in October 1966 and therefore the presumption that he was in sound condition upon entrance into service did not attach to that condition.  During the Veteran's active service, he sought treatment for an injury to his left wrist.  In November 1967, the Veteran sought treatment for a left elbow bone bruise and a radial and ulnar nerve injury.  A December 1967 service medical record reported that the Veteran was diagnosed with a fracture of the left radial styloid without displacement and was given a short cast for his left wrist.  In January 1968, x-rays of his left wrist showed no evidence of a fracture or dislocation.  A calcified fragment of the left lunar carpal junction was observed but otherwise the Veteran was found to have a normal left wrist.  The Veteran's exit examination indicated that he had a 2 inch scar on the left wrist.  

In June 2010, the Veteran underwent a VA examination concerning his left wrist disability.  The examiner diagnosed left forearm nerve damage, status post left wrist fracture, with residual atrophy of the left wrist, weakness in the left grip, and loss of motion of the left wrist, fingers, and thumb.  The examiner further opined that the Veteran experienced left elbow tenderness, decreased painful range of motion, left hand weakness with decreased painful motion of all fingers, atrophy of the left wrist, and deformity observed on x-rays.  The examiner also reported that the Veteran's history of left arm and hand symptoms since onset of injury are consistent and at least as likely as not related to the injury in-service of the left wrist.  

The Board finds that the preponderance of the evidence is in equipoise regarding  the Veteran's claim of entitlement for service connection for a left wrist disability.  

The Board finds that while the Veteran entered service with a previously fractured left wrist, he again fractured the left wrist during active service.  The June 2010 VA examiner concluded that the Veteran's current left wrist disability was at least as likely as not related to his active service which supports the Veteran's claim.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the claim for entitlement to service aggravation for a left wrist condition is granted based on aggravation of a preexisting disability.  The Veteran entered service with a healed fracture of the left wrist, but again fractured the wrist during service, resulting in a current disability above the level of preexisting disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral breast disability, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for bilateral feet neuropathy, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for aggravation of a left wrist disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


